Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The following is Final Office Action for application 16/999,300. In response to the Examiner’s action mailed on 10/05/2021, Applicant amended claims 1,6,7,11,16,17,20 and canceled claims 4,5,14,15. Claims 1-3, 6-13, and 16-20 are pending in this application and have been rejected below.

Response to Amendment

Claims 1-3, 6-13, and 16-20 are pending in this application. The claims canceled claims 4,5,14,15 are canceled.

The 35 U.S.C. 101 rejections of claims 1-3, 6-13, and 16-20 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 101 rejection, see below.
 
The amended claims 1-3, 6-13, and 16-20 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on January 05, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On pages 7-18, Applicant submits, “…Applicant respectfully submits that the claims as originally presented and as currently amended are not directed to a judicial exception, particularly a mental process. Additionally, Applicant respectfully submits that even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application, specifically, an application for determining the condition of a meeting room by receiving room data identifying an original condition of a meeting room when determined to be in a proper condition and thereafter determining whether a condition of a meeting room subsequent to holding a meeting. A plurality of sensors and sensor-types may be utilized when determining the condition of a meeting room, which may be transmitted to one or more users or participants of a scheduled meeting. Cleanliness and security of information may also be variables when determining the condition of a meeting room, and may be detected and a condition transmitted via one or more sensors, as well. Thereafter, based upon whether a room is determined to be ready for an upcoming meeting or not, a system may perform an action associated with the condition of the meeting room. Claim 1 (as currently amended). Thus, Applicant respectfully submits that the claims are not directed to a judicial exception, and, to the extent that any judicial exception is recited in Applicant's claims, these claims integrate that judicial exception into a practical application such that the claims are patent eligible, for at least the reasons discussed further herein. … The Office Action indicates that the judicial exception is "directed to the abstract grouping of mental processes." Office Action at p. 3. … Applicant respectfully submits that the claims do not recite an observation, evaluation, judgment, or opinion. … the claims include, "one or more sensors". Claim 1. The sensors obtaining information from the current condition of the room may acquire the information faster than the human mind ... the use or one or more sensors in combination with a processor may obtain the information quickly and further assist a speedy recovery of a room to the determined baseline state prior to the next scheduled meeting. A human mind would not be able to track and make sure such determinations in real time. … the system may access scheduled information present on a scheduling database associated with the 
Atty. Docket No. RPS920200056USNP(710.701)room, which may include required objects for the meeting (e.g., a projector, a smartboard, etc.) and may further utilize information retrieved from each meeting participants calendar or schedule. … the claims include, "one or more sensors". Claim 1. The sensors obtaining information from the current condition of the room may acquire the information faster than the human mind. Thus, the human mind cannot operate as quickly or as accurately when determining whether a room is in a proper condition for a meeting.  Further, in one or more embodiments disclosed in the specification, the use of sensors and tags within a meeting environment may communicate with the system to assist in easily determining what is present in the meeting environment and what is not or should not be .… This type of proactive problem solving cannot occur within the human mind in order for a human to determine that there is one less chair from the baseline number of chairs, a user will have to physically be in the environment, count and thereafter determine if there are enough chairs in the meeting environment. Thus, the use of a planarity of sensors and tags performs the detection and thereafter communication of the identified information in a manner in which cannot be performed in the brain and is an improvement to the techniques previously used ….” and 
Applicant respectfully submits that the claim integrates the judicial exception into a practical application. Specifically, Applicant respectfully submits that "the claim is more than a drafting effort designed to monopolize the judicial exception. … an application for determining the condition of a room based upon received room condition information from a plurality of sensors present within the environment, and thereafter preforming an action based upon the determined condition. … The claims include limitations for identifying a current condition of a room and how the recognition of components describe a condition of a room, determining, from the collection of condition - 13 - Atty. Docket No. RPS920200056USNP(710.701)information, a readiness of the room in relation to the scheduled upcoming meeting, and performing an action based upon the determinized condition of the room. …  even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application under Step 2A: Prong Two. Thus, Applicant respectfully submits that the analysis should conclude here and that the claims be found patent eligible. … first identify[] whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute to an inventive concept (i.e., amount to significantly more than the judicial exception(s)." …”  
“… Applicant respectfully submits that the additional elements or combination of elements "add[s] a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application." MPEP § 2106.05(I)(A). Applicant respectfully submits that the claims determine condition and perform an action associated with the condition in an unconventional manner. … the reliance on a custodian causes those attending a meeting to adjust their schedule in accordance of the custodian's schedule, and further the custodian may be the only person with the knowledge of the location of certain desired objects needed for a meeting. Thus, the need of custodian adds an unnecessary variable to attempting to bring people together, and may further cause confusion when such a custodian not present.  …   A plurality of sensors and sensor-types may be utilized when determining the condition of a meeting room, which may be transmitted to one or more users or participants of a scheduled meeting.  … Applicant respectfully submits that the claims represent an inventive concept, as the claims when analyzed in combination and as a whole, adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative of an inventive concept, per Updated MPEP….” and “Applicant, as stated above, respectfully submits that the claims are not directed to a judicial exception under Step 2A: Prong One, and, even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application under Step 2A: Prong Two. Thus, Applicant respectfully submits that the analysis should conclude here and that the claims be found patent eligible….”

Examiner respectfully disagrees with the Applicant’s arguments.  The claims are directed to an abstract idea. The claims recite determining a condition of a room. The “proper condition” of a room that is acquired faster than the human mind, is a determination/ observation that can be conducted by a human, and thus, the claims are  directed to an abstract grouping of mental processes, and thus, the claims are directed to a judicial exception. The claims are not integrated into a practical application.  The Applicant broadly claims the additional elements of sensors, and thus, the claims merely recited a computer or merely uses a computer as a tool to perform the abstract idea – See MPEP 2106, 05 (f). The claims are rejected in light of 35 U.S.C. 101, see rejection below. 


Response to Claim Rejection -35.U.S.C 102 
On pages 18-20 Applicant submits, “… Applicant respectfully submits that Borzycki in view of Bezemer does not teach all of the claimed limitations. For example, Borzycki does not teach, "identifying, using at least one sensor, a current condition of a room; determining, using a processor, whether the room is ready for an upcoming meeting based upon the current condition of the room." Claim 1 (as previously presented). This is particularly noticeable when the claims are interpreted in light of the underlying specification, as is always required. In re Suitco Surface, Inc., 603 F.3d 1255, 1259 - 1260 (Fed. Cir. 2010). … Applicant submits that Borzycki is directed towards a system, "for automatic setup and initiation of meeting resources... A meeting room area, or resource may be equipped with a camera or other proximity-based sensor to determine when a user enters the meeting area." Borzycki at Abstract (emphasis added) …  The presence of the user in Borzycki initiates and is the stem of the entire system. Applicant respectfully submits that the identity of the user, aside from being a moderator who inputted a meeting or is simply an attendee of the meeting, does not influence a system. Rather, "determining, using a processor, whether the room is ready for an upcoming meeting based upon the current Atty. Docket No. RPS920200056USNP(710.701)condition of the room," Claim 1 (as previously presented), relies on the condition of a room…” and “… ...unless a reference discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to provide prior invention of the thing claimed and, thus, cannot anticipate under 35 U.S.C. § 102." Net MoneyIN Inc. v. VeriSign Inc., 545 F.3d 1359 (Fed. Cir. 2008). Applicant respectfully submits that Borzycki in view of Bezemer does not teach all of the claimed limitations. For example, Borzycki does not teach, "identifying, using at least one sensor, a current condition of a room; determining, using a processor, whether the room is ready for an upcoming meeting based upon the current condition of the room." Claim 1 (as previously presented). This is particularly noticeable when the claims are interpreted in light of the underlying specification, as is always required. In re Suitco Surface, Inc., 603 F.3d 1255, 1259 - 1260 (Fed. Cir. 2010).  - 18 -Atty. Docket No. RPS920200056USNP(710.701)The Office alleges that Borzycki discloses the current claimed invention in its entirety. Applicant respectfully disagrees. Applicant submits that Borzycki is directed towards a system, "for automatic setup and initiation of meeting resources... A meeting room area, or resource may be equipped with a camera or other proximity-based sensor to determine when a user enters the meeting area." Borzycki at Abstract (emphasis added) …” and  “… Applicant respectfully submits that the teachings of Borzycki in view of Bezemer are readily distinguishable from the claimed limitations, either as previously presented or as currently amended, for at least the reasons discussed above …. Applicant therefore respectfully requests reconsideration and withdrawal of the § 102 rejections and allowance of this case in view of the foregoing amendments and remarks …”.
- 18 –
Examiner acknowledges the Applicant’s arguments.  The Applicant argues the number of chairs in the room should match the number of attendees … the meeting rooms objects should be clear of any previous meeting materials,… however, the number of chairs in the room should match the number of attendees are not claimed within the limitations. The Applicant broadly claims “… a baseline condition room…identifying objects currently within the room … ”. Examiner submits a baseline of the room condition as noted the Applicant’s specification [036] discloses (…  an image, an object list or the like) … and the Applicant’s specification [028] discloses  (… determining if a meeting room is ready for an upcoming meeting using sensors to identify a current condition of the room. At 301, an embodiment may identify a current condition of a room utilizing one or more sensors. The current condition may be determined at a predetermined time set by a user, a time at which a meeting is scheduled to end, a time at which a meeting actually ends, a set interval before a scheduled ending time of a meeting, a scheduled time after a meeting actually ends, a predetermined time before a meeting is set to begin, at periodic intervals regardless of meeting schedule, upon receipt of a trigger event, or the like.) Thus, Examiner submits the Borzycki teaches the sensor 417 registers the entry of each user to the room or meeting area , … determines whether the person entering the room needs to be further authenticated as the meeting organizer (person tasked with managing a condition of the room) or presenter…Borzycki [column 14 lines 1-30], [column 14 lines 41-46] and thus, Borzycki discloses a trigger event.

The Applicant’s amendments to the claims necessitate grounds for a new rejection., See 35 U.S.C. 103, rejection below.



Response to Claim Rejection -35.U.S.C 103 
On pages 20-21, Applicant submits., “… Claims 15 and 16 stand rejected under 35 U.S.C. § 103 as being unpatentable over Borzycki (U.S. Patent No. 9,516,022) in view of Bezemer (U.S. Patent Pub. No. (710.701)2010/0153160). Applicant respectfully disagrees with the § 103 rejections for at least the following reasons.  Applicant respectfully submits that the combined references fail to teach or suggest all claimed limitations, as is required. See Ex parte H. Garrett Wada et al., pp. 7,  … Applicant respectfully submits that the § 103 rejections contain other deficiencies. Therefore, Applicant respectfully submits that the claims are readily distinguishable from the teachings of the reference and the state of the art at the time of filing. Applicant therefore respectfully requests reconsideration and withdrawal of the § 103 rejections and allowance of this case in view of the foregoing amendments and remarks….”. 
- 20 –
Examiner acknowledges the Applicant’s arguments.   Examiner notes “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” 37 CFR 1.111(b). Applicant’s assertions regarding claims 15 and 16 are not persuasive because they are general allegations, rather than arguments specifically pointing out how the language of the claims patently distinguishes them from Borzycki and Bezemer.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 11, and similarly claim 1 and claim 20) recite “…  identify, … , a current condition of a room and a baseline condition of the room, wherein to identify the current condition comprises identifying objects currently within the room; determine, … whether the room is ready for an upcoming meeting based upon the current condition of the room, wherein to determine comprises comparing the current condition within the room to the baseline condition of the room, wherein the baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting; and perform, based upon the current condition of the room, an action”.

These claimed limitations are directed to observing a condition of a room, and evaluating  the condition and thus,  the claims are directed to concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and therefore, the claims are directed to the abstract grouping of mental processes.  The recitation of generic computer components in a claim does not necessarily conclude that claim from reciting an abstract idea. 

Further, the claims are directed to conducting an event, and thus, the claims are directed to managing personal behavior, or relationships or interactions between people (including social activities, teaching, and following rules or instructions),  and thus, the claims are directed to a certain method of organizing human activity.  

Accordingly, the claims are directed to the abstract groupings of mental processes and a certain method of organizing human activity, and thus, the claims are directed to a judicial exception under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “using at least one sensor”, “a processer” in claim 1; “ no additional elements are recited in claims 2-3, 6-10;   “an information handling device, comprising: at least one sensor; a processor operatively coupled to the at least one sensor; a memory device that stores instructions executable by the processor to:”,  “using the at least one sensor”, “using the processor” in claim 11; “a user interface that presents due date options including indications of likelihoods that individual ones of the due date options will be met by an assignee”, “effectuating presentation”, in claim 11; “ The information handling device”, “the instructions executable by the processor to identify comprises instructions executable by the processor,” in claim 12, 13, 16,17,18,19 ; “A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that identifies, using at least one sensor ..,” in  claim 20;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool as a tool to perform an abstract idea, which is not sufficient to integrate an abstract idea into a practical application . - see MPEP 2106.05 (f).  

In addition, these additional elements merely generally link the abstract idea to a field of use. Generally linking the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.,  See MPEP 2106.05 (h)

Furthermore, with respect to the identifying comprises capturing, identifying comprises receiving, sending these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, and thus, add insignificant extra-solution activity to the judicial exception and the limitation are not indicative of integration into a practical application. – See MPEP 2106.05(g)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements recite an abstract idea and are not indicative of integration into a practical application, the limitations taken individually, and taken as an order combination, add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. – see MPEP 2106.05 (f) 

Additionally, these recitations as an ordered combination, simply append the
abstract idea to recitations of generic computer structure performing generic computer
functions as evinced by the Applicant’s specification [053] –[056][ (describing that ystem, method or device program product. Accordingly, aspects may take the form of an entirely hardware embodiment or an embodiment including software that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, aspects may take the form of a device program product embodied in one or more device readable medium(s) having device readable program code embodied therewith).

Further, the claims generally link the use of the judicial exception to a particular technological environment or field of use, which is not sufficient to amount to significantly more than an abstract idea – see MPEP 2106.05 (h) 

The claims recite capturing an image, receiving data and identifying objects within the room, and thus, the claims recite adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05 (g).


Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

The claims do not recite an improvement in the functioning of the computer itself or any other technology or technical field, and thus, the claims do not integrate a judicial exception into a practical application nor do the claims reflect the improvement in technology.


Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-3, 6-10, 12-13,16-19 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-13, and 16-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Borzycki (US-9516022-$) in view Bezemer (US 2010/0153160 A1) and in further view of Zafari (2019, A survey of indoor localization systems and technologies).

Regarding Claim 1, (Currently Amended),  

A method, comprising: identifying, using at least one sensor, a current condition of a room; determining, using a processor, whether the room is ready for an upcoming meeting based upon the current condition of the room; and performing, based upon the determining, an action.  

These claims are substantially similar to claim 11, and thus, is rejected for the reasons set forth above regarding claim 11. While claim 1 is directed to a method, comprising: identifying, using at least one sensor,  Borzycki discloses a method as claimed [column 2 lines 53-67],[Figures 1-4]. 



Regarding Claim 2, (Original),  

The method of claim 1, wherein the identifying comprises capturing at least one image of the room.  

[same as claim 12]



Regarding Claim 3, (Original), 

The method of claim 1, wherein the identifying comprises receiving communication data from objects within the room.  

[same as claim 13]



Regarding Claim 4,  (cancelled)


Regarding Claim 5,  (cancelled)


Regarding Claim 6 (Currently Amended), 

The method of claim 1, wherein the determining comprises identifying at least one difference between the current condition of the room and the baseline condition of the room.  

[same as claim 16]



Regarding Claim 7, (Currently Amended),  

The method of claim 1, wherein the determining comprises performing the determining in view of the information corresponding to the upcoming meeting.  

[same as claim 9]	



Regarding Claim 8, (Original), 

The method of claim 1, wherein the performing an action comprises sending a notification to at least one user regarding the current condition of the room.  

[same as claim 18]



Regarding Claim 9, (Original), 

The method of claim 8, wherein the at least one user is selected from the group consisting of an attendee of the upcoming meeting, an attendee of a meeting previously held in the room, and a person tasked with managing a condition of the room.  

Borzycki teaches the sensor 417 registers the entry of each user to the room or meeting area , the sensor interface 408 transmits the information to the rules engine 414 then determines whether the person entering the room needs to be further authenticated as the meeting organizer (person tasked with managing a condition of the room) or presenter.  …  When the identity of the individual entering the meeting area is preliminary determined to be the meeting organizer by query of the facial identification database, the facial identification database 404 transmits that preliminary match to the rules engine 414 via the orchestration agent 412. Borzycki [column 14 lines 1-30], [column 14 lines 41-46]




Regarding Claim 10, (Original), 

The method of claim 1, wherein the identifying is performed responsive to receiving a trigger event.  

[same as claim 18]


Regarding Claim 11, (Currently Amended), 

An information handling device, comprising: at least one sensor; a processor operatively coupled to the at least one sensor; a memory device that stores instructions executable by the processor to: identify, using the at least one sensor, a current condition of a room… , wherein to identify the current condition comprises identifying objects currently within the room

Borzycki teaches the system 400 may further include program modules that interface with presentation storage memory 403, identification databases 401-402, and one or more sensors 417 connected to the computing devices (101 in FIG. 1). The sensors 417 may include, e.g., motion sensors, camera, microphones, presence detection sensors, and face tracking sensors; Borzycki [column 13 lines 1-7], [Figure 1]; Borzycki teaches a meeting room, area or resources may be equipped with a camera or other proximity based sensor. (sensors), Borzycki [abstract], [column 13 lines 5-7]


Borzycki teaches an automated manner of configuring the meeting room computer and all associated equipment and software needed for a presentation, e.g., upon entry of the meeting presenter into the meeting area without the meeting presenter ever physically touching a computer or associated equipment in the meeting room., Borzycki [column 1 lines 64 -67] – [column 2 lines 1-2].


determine, using the processor, whether the room is ready for an upcoming meeting based upon the current condition of the room, wherein to determine comprises comparing the current condition within the room to … accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting; 

[same as above], Borzycki [column 1 lines 64 -67] – [column 2 lines 1-2], Borzycki teaches when a meeting organizer enters a meeting room, their physical presence is detected (baseline condition of the room software is not started). The meeting organizer looks at the camera and their face is recognized, which provides an initial biometric phase of authentication. At this point the system knows the meeting organizer is present, … and start the meeting software (current condition of the room, trigger event),  Borzycki [column 16 lines 15 - 25].

Although highly suggested, Borzycki does not explicitly teach:
“… and a baseline condition of the room, …… the baseline condition of the room, wherein the baseline condition of the room comprises … ;  “
Bezemer teaches:
“… … and a baseline condition of the room, …… the baseline condition of the room, wherein the baseline condition of the room comprises … …”

Bezemer [0136] teaches the real-time photo 1154 shows that the room is currently empty, which implies that the meeting from 1 :00 pm to 2:00 pm has ended earlier than scheduled.


Borzycki teaches the current condition of a meeting room. Bezemer teaches an empty room, as a baseline condition. It would have been obvious to combine, starting a meeting when a meeting organizer looks at the camera, as taught by Borzycki with an empty room, a baseline room condition, as taught by Bezemer so that the room is now available to book to for impromptu meetings, Borzycki [0136].


Zafari further  teaches:
“… and a baseline condition of the room, wherein to identify the current condition comprises identifying objects currently within the room;; … the baseline condition of the room, wherein the baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting;  

Zafari teaches Localization in IoT … behavior can be inferred by processing a sequence of data collected by several and diverse IoT sensors in a close indoor environment (e.g., processing the data from several IoT devices located in different rooms in a smart house can reveal the residents everyday habits and behavior) and …in structural monitoring, a small change in the distance between two sensors can indicate a severe stability issue of a building. In an industrial setting, the movements of a heavy machinery may depend on the precise calculation of its distance from several IoT sensors …  and Knowing the location of these devices enable their recovery when needed. More importantly, the change of a IoT device location may indicate that the device has been compromised (e.g., stolen)., , Zafari [p2578 column 1 paragraph 1]  and Different acoustic sensors are placed in an indoor environment. The acoustic sensors are connected to a central server through WiFi network. The user device that wants to obtain its position requests position services. … The distances from all the sensor nodes are then reported to a server that applies 3D multi-lateration for obtaining an estimate of the user location which is then reported to the user using the WiFi network., Zafari [p. 2583 column 2 paragraph 2];

Borzycki teaches the current condition of a meeting room. Bezemer teaches an empty room, as a baseline condition. It would have been obvious to combine, starting a meeting when a meeting organizer looks at the camera, as taught by Borzycki with an empty room, a baseline room condition, as taught by Bezemer so that the room is now available to book to for impromptu meetings, Borzycki [0136]. Zafari teaches tracking item location using sensors. It would have been obvious prior to the effective filing date to combine, tracking the baseline condition of a meeting room such as trigger events (e.g., the start of a meeting, a person in the room) as taught by Borzycki and Bezemer, with tagging items in the room, as taught by Zafari,  to determine the location of the items that are tagged.

and perform, based upon the current condition of the room, an action.  

Borzycki [column 2 lines 3-9] teaches first aspect provides for the automated detection and biometric identification of the meeting presenter upon entry into the meeting area. This aspect further authenticates the presenter's identity, automatically configures the hardware and software necessary for the presentation, and contacts attendees not currently present at the meeting without the presenter having to turn on, login or initialize any software., Borzycki [column 2 lines 1 - 20]



Regarding Claim 12 (Original), 

The information handling device of claim 11, wherein the instructions executable by the processor to identify comprises instructions executable by the processor to capture at least one image of the room.  

Borzycki teaches for example, computing device 140 may detect the user with a presence sensor, such as a camera ( e.g., an RGB camera, an IR camera, a 3D camera), an audio sensor (e.g., a microphone), or any other sensor configured
to detect the presence of a user, ., Borzycki [column 13 lines 52 -62].; Borzycki  teaches displaying a meeting presentation automatically upon entry of the organizer into the room or area where the presentation is to be displayed., Borzycki [column 13 lines  63 -67].;


Regarding Claim 13 (Original), 

The information handling device of claim 11, wherein instructions executable by the processor to identify comprises instructions executable by the processor to receive communication data from objects within the room.  

Borzycki teaches sensors such as cameras, microphones, presence detection sensors, and displaying presentations.  Borzycki teaches a camera sensor (object within the room) may be the primary sensor through which the user of the system will interact for the duration of their meeting. Borzycki [column 13 lines 1-7], [Figure 1] –[Figure 4], [column 16 lines 41- 67].

Borzycki teaches the orchestration agent 412 requests a meeting presentation database to download the presentation of the meeting … and initiates display (object in the room) of the downloaded presentation,  Borzycki [column 14 lines -50], [column 14 lines 58-61], [Figure 5].

Borzycki teaches the presence of all individuals  (object within the room) including the meeting organizer can be initially detected by a camera and using facial recognition., Borzycki [column 15 lines 7-10].


Regarding Claim 14 (Cancelled), 


Regarding Claim 15 (Currently Canceled), 


Regarding Claim 16 (Currently Amended), 

The information handling device of claim 1, wherein the instructions executable by the processor to determine further comprise instructions executable by the processor to identify at least one difference between the current condition of the room and …  of the room.  

Borzycki teaches when a meeting organizer enters a meeting room, their physical presence is detected (baseline condition of the room software is not started). The meeting organizer looks at the camera and their face is recognized, which provides an initial biometric phase of authentication. At this point the system knows the meeting organizer is present, … and start the meeting software (current condition of the room, trigger),  Borzycki [column 16 lines 15 - 25].

Although highly suggested, Borzycki does not explicitly teach:
“… the baseline  condition of the room …”

Bezemer teaches:
“… the baseline  condition of the room …”

Bezemer [0136] teaches the real-time photo 1154 shows that the room is currently empty, which implies that the meeting from 1 :00 pm to 2:00 pm has ended earlier than scheduled.


Borzycki teaches the current condition of a meeting room. Bezemer teaches an empty room, as a baseline condition. It would have been obvious to combine, starting a meeting when a meeting organizer looks at the camera, as taught by Borzycki with an empty room, a baseline room condition, as taught by Bezemer so that the room is now available to book to for impromptu meetings, Borzycki [0136].
Zafari further  teaches:
“… and a baseline condition of the room, 

Zafari teaches Localization in IoT … behavior can be inferred by processing a sequence of data collected by several and diverse IoT sensors in a close indoor environment (e.g., processing the data from several IoT devices located in different rooms in a smart house can reveal the residents everyday habits and behavior) and …in structural monitoring, a small change in the distance between two sensors can indicate a severe stability issue of a building. In an industrial setting, the movements of a heavy machinery may depend on the precise calculation of its distance from several IoT sensors …  and Knowing the location of these devices enable their recovery when needed. More importantly, the change of a IoT device location may indicate that the device has been compromised (e.g., stolen)., , Zafari [p2578 column 1 paragraph 1]  and Different acoustic sensors are placed in an indoor environment. The acoustic sensors are connected to a central server through WiFi network. The user device that wants to obtain its position requests position services. … The distances from all the sensor nodes are then reported to a server that applies 3D multi-lateration for obtaining an estimate of the user location which is then reported to the user using the WiFi network., Zafari [p. 2583 column 2 paragraph 2];

Borzycki teaches the current condition of a meeting room. Bezemer teaches an empty room, as a baseline condition. It would have been obvious to combine, starting a meeting when a meeting organizer looks at the camera, as taught by Borzycki with an empty room, a baseline room condition, as taught by Bezemer so that the room is now available to book to for impromptu meetings, Borzycki [0136]. Zafari teaches tracking item location using sensors. It would have been obvious prior to the effective filing date to combine, tracking the baseline condition of a meeting room such as trigger events (e.g., the start of a meeting, a person in the room) as taught by Borzycki and Bezemer, with tagging items in the room, as taught by Zafari,  to determine the location of the items that are tagged.


Regarding Claim 17 (Currently Amended), 

The information handling device of claim 11, wherein the instructions executable by the process to determine comprises instructions executable by the processor perform the determining in view of the information corresponding to the upcoming meeting.  

Borzycki teaches the system may query the meeting organizer’s calendar (or other resource) for meeting information, download an associated meeting presentation from cloud storage, initiate meeting (e.g., screen sharing) software, Borzycki [abstract], [Figure 5], [column 14 lines 47-51]


Regarding Claim 18 (Original), 

The information handling device of claim 11, wherein the instructions executable by the processor to perform an action comprise instructions executable by the processor to send a notification to at least one user regarding the current condition of the room.  


Borzycki teaches enabling an online meeting application to start the online version of the meeting using the meeting details. Some aspects that notify required attendees that are not currently attending the meeting include … (2) automatically sending a reminder message to one or more of the required attendees emails address;  (3) or automatically texting the required attendee a reminder of the meeting., Borzycki [column 15 lines 59-66].



Regarding Claim 19, (Original) 

The information handling device of claim 11, wherein the instructions executable by the processor to identify is performed responsive to receiving a trigger event.  

Borzycki teaches when a meeting organizer enters a meeting room, their physical presence is detected. The meeting organizer looks at the camera (trigger event) and their face is recognized, which provides an initial biometric phase of authentication. At this point the system knows the meeting organizer is present, … and start the meeting software,  Borzycki [column 16 lines 15 - 25].

Borzycki teaches an other component is the voice identification database, which stores the voice prints of those enrolled., Borzycki [column 16 lines 53 - 54].


Regarding Claim 20,  (Currently Amended)

A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that identifies, using at least one sensor, a current condition of a room and a baseline condition of the room, wherein the code that identifies the current condition comprises identifying objects currently within the room; code that determines, using a processor, whether the room is ready for an upcoming meeting based upon the current condition of the room, wherein the code that determines comprises comparing the current condition within the room to the baseline condition of the room, wherein the baseline condition of the room comprises accessing information corresponding to the upcoming meeting describing one or more objects required for the upcoming meeting; and code that performs, based upon the code that determines, an action.

These claims are substantially similar to claim 11, and thus, is rejected for the reasons set forth above regarding claim 11. While claim 20 is directed to “A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that: …” Borzycki discloses a product as claimed [column 2 lines 53-67], [column 13 lines 1-7], [Figures 1-4].


Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure: Brownlee (2018, How to Predict Room Occupancy Based on Environmental Factors) teaches predicting room occupancy using the measurements of environmental variable, using a camera and using predictive models. Google (2017, Get Started with Beacons) provides a guide that explains the steps required to start using Bluetooth low energy (BLE) beacons to provide proximity-based experiences for your users.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /CHARLES GUILIANO/Primary Examiner, Art Unit 3623